In a negligence action to recover damages for personal injuries, plaintiff appeals from a judgment of the Supreme Court, Kings County, entered September 26,1973, in favor of defendant, upon the trial court’s dismissal of the complaint at the close of plaintiff’s case at a jury trial. Judgment affirmed, with costs. Plaintiff failed to establish a prima facie case. The fact that the assailant was in the same place a half hour after defendant’s employee was advised of the first encounter is not proof, by itself, that the latter had failed to act properly after being so advised. Hopkins, Acting P. J., Martuscello, Margett, Christ and Munder, JJ., concur.